 In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION22671,NORFOLK,VA.CHAPTER,AFFTLIATEDWITH A.F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671,RICHMOND,VA, CHAPTER,AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 1 CHAPTER,AFFILIATEDWITHA. F. OF L.In the Matter of THEWESTERN UNIONTELEGRAPHCOMPANYandFEDERAL LABORUNION 22671,MIAMI, FLA. CHAPTER,AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNIONTELEGRAPHCOMPANYandFEDERAL LABORUNION 22671, JACKSONVILLE,FLA. CHAPTER,AFFILI-ATED WITHA. F. OF L.In the Matter of THEWESTERN UNIONTELEGRAPH COMPANYandFEDERAL LABORUNION 22671,DISTRICT No. 3 CHAPTER,AFFILIATEDWITH A. F. OF L.In theMatter of THE WESTERN UNIONTELEGRAPH COMPANYandFEDERALLABOR UNION22671, DISTRICT No. 4 CHAPTER,AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, MEMPHIS, TENN. CHAPTER,AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERNUNIONTELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, NASHVILLE,TENN. CHAPTER,AFFILI-ATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYand'FEDERAL LABOR UNION 22671,KNOXVILLE,TENN.CHAPTER,AFFILI-ATED WITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 5 CHAPTER,AFFILIATEDWITHA. F. OF L.38 N. L.R. B., No. 105.492 THE WESTERN UNION TELEGRAPH COMPANY493In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, CHATTANOOGA, TENN. CHAPTER, AFFILI-ATED WITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, LOUISVILLE, Ky. CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of -TIIE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 2 CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of TIIE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, ATLANTA, GEORGIA CHAPTER, AFFIL-IATED WITH A. F. OF L.In the Matter of TIIE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, SAVANNAH, GA. CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of TIIE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, MOBILE, ALA. CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH EMPLOYEES' FEDERAL LABOR UNION 22671, TAMPA,FLORIDA, CHAPTER, AFFILIATED WITH A. F. OF L.Cases Nos. R-3173 to R-3189, inclusive and R-3310.-DecidedJanuary 04, 194Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; employeeswith less than three months service entitled to vote where it is the intentionof the Company to retain them on its pay roll after their three monthsprobationary period ; election necessary.Unit Appropriate for Collective Bargaining:employees in all of the offices com-prising a division of a nation-wide telegraph system, excepting two officesalready covered by contracts between the Company and another union ; certainstipulated categories of employees excluded as supervisory ;managers andreliefmanagers included notwithstanding desire of the Company for theirexclusion,where their supervisory authority is limited and where many ofthem are members of, and have been represented by, the petitioner; equipmentrepair plant employees excluded notwithstanding desire of both the Com-pany and the union for their inclusion where their work relates to theCompany's nation-wide system, rather than to the division here found toconstitute an appropriate unit.Mr. Lester M. Levin,for the Board.Mr. C. H. Carroll,of Atlanta, Ga., for the Company. 494D'EUIKONS OF NATIONAL LABOR RELAPTONSi BOARDMr. Herbert S. ThatcherandMr. Robert A. Wilson,ofWashing-ton, D. C., for the Federal.Mr. Hugh C. McKenna,ofWashington, D. C., for the C. T. U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn May 7 and October 9, 1941, respectively, Federal Labor Union22671, affiliated with the American Federation of Labor, herein calledthe Federal, filed with the Regional Director for the Fifth Region(Baltimore, Maryland) petitions and amended petitions alleging, re-spectively, that questions affecting commerce had arisen concerningthe representation of employees in the First, Second, Third, Fourth,and Fifth Districts of the Southern Division of The Western UnionTelegraph Company, herein called the Company, and at the Mobile,Alabama; Savannah and Atlanta, Georgia; Louisville, Kentucky;Chattanooga, Knoxville, Nashville, and Memphis, Tennessee; Jack-sonville and Miami, Florida; and Richmond and Norfolk, Virginia,offices of the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Octo-ber 14, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Article III, Section 10 (c) (2), of said Rulesand Regulations, ordered.that the 17 cases be consolidated.On October 14, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Federal, and upon the Commercial Telegraphers Union, affili-ated with the American Federation of Labor, herein called the C. T.U., and the American Communications Association, affiliated withthe Congress of Industrial Organizations, herein called the A. C. A.Pursuant to notice, a hearing was held on October 17 and 18, 1941,at Richmond, Virginia, before Walter W. Wilbur, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board, theCompany, the Federal, and the C. T. U.1 were represented by counsela Although the C. T. U. appearedat the hearing, it statedthatit did not claim to repre-sent any of the employees involved herein. THE WESTERN UNION TELEGRAPH COMPANY-495and participated in the hearing.The A. C. A. did not appear at thehearing.Full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the. TrialExaminer granted motions of the Federal to amend its petitions asto certain formal matters.During the course of the hearing theTrial Examiner made rulings on other motions and on objections tothe admission of evidence.The Board has reviewed all these rulingsand finds that no prejudicial errors were committed.The. rulingsare hereby affirmed.On October 28, 1941, the Federal filed with the Regional Directora petition alleging that a question affecting commerce had arisen con-cerning the representation of employees at the Tampa, Florida, officeof the Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On November12, 1941, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations,ordered that this case be consolidated with the 17 cases previouslyordered consolidated, and, acting pursuant to Article III, Section 8,of said Rules and Regulations, ordered that the record in all of thecases be reopened for the purpose of taking further evidence, and thata further hearing be held for such purpose.On November 14, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served on the Company, theFederal, the C. T. U., and the A. C. A. Pursuant to notice, a hear-ing was held on November 19, 1941, at Washington, D. C., beforeWalter W. Wilbur, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the Company, and the Federal wererepresented by counsel and participated in the hearing.The C. T. U.and the A. C. A. did not appear at the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing counsel for the Federal moved to incorporatein the record testimony taken at another proceeding involving theCompany.2None of the parties objected to this motion.The TrialExaminer reserved ruling thereon.The motion is hereby granted.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.2Matter of The Western Union Telegraph CompanyandFederalLaborUnion No.22679,Dallas Chapter,36 N. L.R B. 1165. 496 " DECISIONS Or NATIONAL LABOR RELATIONS! BOARDThe Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On November 1 and December 4, 1941, the Federal filed briefs,and on November 3, 1941, the A. C. A. filed a brief, all of which havebeen considered by the Board.On January 19, 1942, the Company and the Federal entered intoa Stipulation, which is hereby incorporated into and made a part ofthe record in this proceeding.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office in New York City. It is engagedthroughout the United States and in various foreign countries inthe receiving and transmission by telegraph and cable of intrastate,interstate, and international communications.In the operation ofits national and international communications system the Companyowns and/or operates 214,220 miles of pole lines, 4,160 miles of land-line cable, 1,876,993 miles of wire, 30,344 nautical miles of oceancable, and 20,445 telegraph offices.At the close of 1940 the Com-pany employed approximately 49,000 persons.This proceeding con-cerns all the offices in the Company's Southern Division, whichcomprises the States of Virginia, North Carolina, South Carolina,Georgia, Tennessee, Alabama, Kentucky, Florida, and Mississippi,with the exception of the cities of Birmingham, Alabama, and Char-lotte,North Carolina.The Company admits that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe following chapters of Federal Labor Union 22671 are labororganizations affiliatedwith the American Federation of Labor :Norfolk,Virginia;Richmond, Virginia; District No. 1; Miami,Florida; Jacksonville, Florida; District No. 3; District No. 4; Mem-phis,Tennessee; Nashville, Tennessee; Knoxville, Tennessee; Dis-trictNo. 5; Chattanooga, Tennessee; Louisville, Kentucky; DistrictNo. 2; Atlanta, Georgia; Savannah, Georgia; Mobile, Alabama; andTampa, Florida.They admit to membership employees in theSouthern Division of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Federal as the exclusiverepresentative of its employees in the Southern Division until such THE WESTERN UNION TELEGRAPH COMPANY497time as the Federal is certified by the Board. Statements of a FieldExaminerof the Board, introduced into evidence at the hearing,show that the Federal represents a substantial number of employeesin the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representationwhich hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close,intimate,and substantialrelation to trade, traffic,and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Federal and the Company agreed by stipulation 4 that allemployees in the .district offices located in the Southern Division ofthe Company and "a11 employees in all departments in the divisionalcities 5 of Mobile, Alabama; Savannah and Atlanta, Georgia; Louis-ville,Kentucky; Chattanooga, Knoxville, Nashville, and Memphis,Tennessee; Jacksonville,Miami, and Tampa, Florida; and Rich-mond and Norfolk, Virginia, excluding employees listed in Appendix"A",e constitute a unit appropriate for the purposes of collectivebargaining.The above groups cover all the Southern Division offices of theCompany, with the exception of Charlotte, North Carolina, andBirmingham, Alabama.These cities are covered by contracts be-tween the C. T. U. and the Company. Inasmuch as organizationhas extended throughout the Southern Division and the ultimategoal of all parties concerned is a single Nation-wide unit, we findthat all offices in the Southern Division, excluding the cities of Char-lotte,North Carolina, and Birmingham, Alabama, comprise a singleappropriate unit.-*'The Field Examiner repottedthat the Federalpresented2581 membership applicationcards bearing the names of persons nho appear on the Company's paylolls for the officesin the appropriate unit.There are approximately 5,700employeesin the appropriate unit4 Originallythe Federalpetitionedfor 18 separateunitsin the ,southern Division,each ofthe 5 districts,and l2 di%isionalcities.By stipulation, after the close ofthe hearing, theCompanyand the Federal agreed that these 18 groups should be combined into a singlebargaining unit1A divisionalcityis one having two or more depaitmentsheaded by department headswho reportdirectlyto division superintendents.Appendix"A" lists the confidential or supervisory employees whom the Company andthe Federalhave agreed should be excluded from the unit438861-42-vol 38-33 498DE'CTSIONS OF NATIONAL LABOR R'ELAPIONS BOARDQuestions arose at the, hearing concerning the exclusion of certainsupervisory and other employees from the appropriate unit.Weshall consider these exclusions separately.Messengers.The Federal urges that regular messengers be in-cluded in the unit but that part-time messengers be excluded fromthe unit.The Company took no definite position with respect tothe messengers but referred the Board to the facts concerning mes-sengers presented in connection with the case involving the Chicagooffice of the Company. Part-time messengers work a few hoursper week and there is approximately a 20-per cent turn-over amongthem every month. It appears that they work every week. Forthe reasons indicated in our decision in the Chicago case-,we findthat regular and part-time messengers should be included in theunit.Temporary employees and distribution messengers.Temporaryemployees are hired for the performance of specific tasks, with theknowledge that their work is to be temporary.Distribution mes-sengers are hired to perform certain special tasks, such as to dis-tribute packages or advertising material.Their work is of a tem-porary character.We shall exclude temporary employees anddistribution messengers from the unit.Managers and relief managers.These employees are in charge ofthe various district offices throughout the Southern Division of theCompany.The Federal urges that such employees who spend over50 per cent of their time performing supervisory functions shouldbe excluded from the unit and that the remainder should be in-cluded.The Company asks that all of these employees be excludedfrom the unit, contending that such employees represent the man-agement in the various localities in which they work and have theauthority to hire and discharge messengers.Although the man-agers do have authority to hire and discharge messengers, the man-agers and the other employees at the district offices are under thesupervision of a district superintendent.The local managers haveauthority to settle only minor grievances, and representatives of theFederal have discussed grievances with the Company on behalf oflocalmanagers.It appears from the testimony that many of themanagers are members of the Federal.Under these circumstances,we find that all managers and relief managers of district offices inthe Southern Division of the Company should be included in theunit.Floating gang.The Company the Federal agree that suchemployees should be included in the unit.These persons are part7Matter of The WesternUnzoziTelegraphCompany andTelegraph Woi hersIndependentUnion,etat, 36 N L R. B 812 THE WESTERN UNIONTE'L'E'GRAPH COMPANY499of the divisional plant department and they work in all sectionsof the Company's Southern Division,, which comprises nine States.Although Atlanta is considered their home office, most of themspend a majority of their time outside of Atlanta. Inasmuch asthey work all over the Southern Division, and we are finding ap-propriate a divisional unit, we shall include floating-gang employeesin the unit. ,Equipment installation force.The Federal and the Company askthat these employees be included in the divisional unit.Atlantais their home, office and these employees work in all parts of theSouthern Division.We shall include them in the unit.ChattanoogaWorks.The Company maintains a plant at Chat-tanooga, Tennessee, where it is engaged in the manufacture andrepair of cars and equipment for its Nation-wide system. TheFederal and the Company request that such employees be included inthe divisional unit.The superintendent in charge of the Chatta-nooga Works reports directly to an official of the Company locatedin New York City.Although these employees work in Chattanooga,they are housed in an entirely separate building, their work bears nodirect relation to the operation of the Southern Division, and theyare not in contact with the Southern Division employees.We shalltherefore exclude the Chattanooga Works', employees from the unit.Equipment foreman.The Company has one employee attached toitsAtlanta office who is designated as an equipment foreman.TheFederal urges that he be included in the divisional unit, and theCompany that he be excluded. This employee travels throughoutthe entire Southern Division.He has from 25 to 50 persons workingunder him, supervises the larger installation jobs for the Company,hires the persons working under him, and makes up the list of per-sons to be laid off when work is curtailed.Under these circum-stances;,we shall exclude the equipment foreman from the unit.Accounting section supervisor.The Company employs one personwith this title in its division headquarters at Atlanta.The Federalurges that lie be included in the divisional unit, and the Companysuggests that he be excluded.This employee has about 12 personsworking under him and interviews applicants for positions in hisdepartment.He has the duty of allocating work among his staffand reports on their progress.We shall exclude the accountingsection supervisor from the unit.Authorization clerk.The Company employs one person with thistitle in its divisional headquarters at Atlanta. ' The Federal urgesthat he be included in the divisional unit, and the Company suggeststhat he be excluded.The authorization clerk is charged with thecustody of the service record cards for all employees in the Southern 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision.The service record cards contain confidential data.Weshall exclude the authorization clerk front the unit.City foramen.The Company employs a city foreman in each ofits 13 divisional cities involved herein.The Federal urges that theseemployees be included in the unit, and the Company suggests thatthey be excluded.These persons are the heads of the plant depart-ments in the respective divisional cities and are responsible for thelaying out of work in those departments.We shall exclude the cityforemen from the unit.Chief bookkeepers.Nine of the divisional cities involved hereinemploy chief bookkeepers.The. Company suggests that these em-ployees be excluded from the unit, and the Federal urges that theybe included.These employees have from two to seven persons work-ing under their and are directly responsible for the accounting inthe divisional cities and their branch offices.Although the chiefbookkeepers do not have authority to hire or discharge, they recom-mend increases in salaries, discipline, or dismissal for the employeesworking under them.Under these circumstances, we shall excludethe chief bookkeepers from the unit.Cashiers.The Company employs a cashier at each of its 13 di-visional cities involved herein.The Company suggests that cashiersbe excluded from the unit, and the Federal that they be included.The parties agreed that the cashier at Atlanta should be excludedfrom the unit.The cashiers in four of the divisional cities eachhas but one employee under him, and in the remainder they have nohelpers.The cashiers have no authority to hire or discharge.Underthese circumstances, we shall include the cashiers, with the exceptionof Atlanta, in the unit.We find that all employees in the district offices in the SouthernDivision of the Company and all employees in all departments inthe divisional offices of Mobile, Alabama; Savannah and Atlanta,Georgia; Louisville,Kentucky; Chattanooga, Knoxville, Nashville,and Memphis, Tennessee; Jacksonville, Miami, and Tampa, Florida;and Richmond and Norfolk, Virginia, including the managers, reliefmanagers, regular messengers, part-time messengers, cashiers, floating-gang force, and equipment installation force, but excluding temporaryemployees, distribution messengers, city foremen, chief bookkeepers,equipment foremen, accounting section supervisor, authorizationclerk, employees listed in Appendix "A", and employees in the Chat-tanooga Works, constitute a single unit appropriate for the purposesof collective bargaining, and that such unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise will effectuate the policiesof the Act. THE WESTERN UN'ION''TELEGRAPH COMPANY501VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit whowere employed during the pay-roll period immediately preceding the(late of the Direction of Election herein subject to the limitationsand additions set forth in the Direction.The Company suggests that employees with less than 3 months'servicewith the Company should be excluded from voting in theelection.It appears that such employees are not temporary but areconsidered by the Company as probational employees. It is theCompany's intention to retain such employees on its pay roll aftertheir 3 months' probational period and their seniority rights aredetermined by the dates of their entrance into the service of theCompany.We find that such employees are entitled to participatein the determination of representatives.The Federal requested that it appear on the ballot as "TelegraphEmployees Union, affiliated with the American Federation of Labor."The request is hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees in the Southern Division of The WesternUnion Telegraph Company, within the meaning of Section 9 (c) andSection 2 (G) and (7) of the National Labor Relations Act.2.All employees in the district offices of the Southern Divisionand all employees in all departments in the divisional offices of Mobile,Alabama; Savannah and Atlanta, Georgia; Louisville, Kentucky;Chattanooga, Knoxville, Nashville, and Memphis, Tennessee; Jack-sonville,Miami, and Tampa, Florida; and Richmond and Norfolk,Virginia, including managers, relief managers, regular messengers,part-timemessengers, cashiers, floating-gang force, and equipmentinstallation force, but excluding temporary employees, distributionmessengers, city foremen, chief bookkeepers, equipment foreman,accounting section supervisor, authorization clerk, employees in theChattanoogaWorks, and employees listed in Appendix "A", con-stitute a single unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act. 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTIONOF ELECTIONBy virtue of and pursuantto the powervested in the NationalRelationsBoard by Section 9 (c) of the NationalLaborRelationsAct, and pursuant to ArticleIII, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTEDthat, aspart of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union TelegraphCompany, an election by secretballot shallbe conductedas soon as possible, but not laterthan thirty(30) daysfrom the dateof thisDirection,under the direction andsupervision of the Regional Directorfor 'the FifthRegion,actingin this matter as agent forthe National LaborRelations Board, , andsubject toArticleIII, Section 9, of said Rules and Regulations,among all employees in the district offices of the Southern Divisionof the Companyand allemployeesin the divisional cities of Mobile,Alabama; Savannahand- Atlanta,Georgia; Louisville;Kentucky;Chattanooga,Knoxville,Nashville,and Memphis,Tennessee; Jack-sonville,Miami,and Tampa,Florida; and Richmond and Norfolk,Virginia,who were employedduring thepay-roll period immediatelyprecedingthe date ofthisDirection, including managers; relief man-agers, regular messengers,part-time messengers,cashiers,floating-bang force, equipment installation force, and employees who did notwork during such pay-rollperiod because they were ill or on vacationor in the active military service or trainingof the UnitedStates, ortemporarily laid off, but excluding temporary employees,distribu-tion messengers,city foremen,chief bookkeepers,equipment foreman,accounting section supervisor,authorization clerk, employees in theChattanoogaWorks, employees listed inAppendix "A",and em-ployees who have since quit or been discharged for cause,to determinewhether ornot theydesire to be represented by Telegraph EmployeesUnion, affiliatedwiththeAmerican Federation of Labor, for thepurposes of collective bargaining.APPENDIX ACOMMERCIAL DEPARTMENTGeneral Manager's Ofee :GeneralManagerDivisionSales Mgr.Division Coml. Mgr. ,(in charge of terminal handlings)Division Coml.Mgr. (Sales)Division Coml.Mgr. (on Methods and Operation)DivisionComl.Mgr. (Errand Service)Chief ClerkGeneral Manager's SecretaryDivision Coml. Representative THE- WESTEIRN UNION TELEGRAPH COMPANY-503District:District SuperintendentsDistrict ManagersDistrict Sales ManagersChief ClerksReliefManagers (who actually make complete audits andinspections)City Supt's. Office:Supt. City Coml. Mgr.Sales Mgr. (Coml. Representative where there is no Sales Mgr.)Chief Clerk (except where we have an Office Mgr.)Mgr. Delivery Dept.Cashier (Atlanta only)Supt's. Confidential ClerkAccounting Center Mgr.TRAFFIC DEPARTMENTDiv. Tfc. Supt's. OSce:Div. Tfc. Supt.Div. Tfc. SupervisorsDiv. T & R. ChiefDiv. Tfc. EngineerChief ClerkDiv. Tfc. InspectorsConfidential StenographerTfc.Mgr's. Office :Tfc.Mgr. or Chief Oprs.Night Tfc. Mgrs.Assistant Tfc. Mgrs.-T & R ChiefAutomatic Chief (at points where no T & R Chief)Wire Chief (at points where no T & R Chief)Repeater Chief (at points where no T & R Chief)Chief ClerkConfidential Clerk to Tfc. Mgr.Confidential Stenographer to Tfc. Mgr. -Asst. Chief Oprs. 504IYE'CTSiIONSOF NATIOINALLABOR RELATIONS BOARDPLANT DEPARTMENTDiv. Plant Supt's. Office:Div. Plant Supt.Div. Supervisor of MaintenanceDiv. Supervisor of LinesDiv. Supervisor of EquipmentDiv. Ticket SupervisorDiv. Plant EngineerDiv. Valuation & Tax EngineerChief ClerkMaintenance SupervisorConstruction SupervisorEquipment SupervisorBuilding SupervisorMaintenance ForemanGeneral ForemanChief InspectorBuilding Forces:Engineer (head)Line Forces:Gang ForemanPURCHASING AND STORES DEI'ART11IENTDiv. Storekeeper's Office:Div. StorekeeperDepot Manager (Uniform)ACCOUNTINGDEPARTMENTDivision Auditor's Ofce:Division AuditorChief AccountantSupervisor of Accounting CentersChief Traveling AuditorPlant AccountantMoney Order SupervisorTraveling AuditorsSecretary (confidential stenographer) In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION 22671,NORFOLK,VA. CHAPTER,AFFILIATED WITHA. F. OF L.In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION 22671,RICHMOND,VA. CHAPTER,AFFILIATED WITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION 22671,DISTRICT No. 1 CHAPTER,AFFILIATED WITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION22671,MIAMI,FLA. CHAPTER,AFFILIATED WITHA. F. OF L.In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION 22671,JACKSONVILLE,FLA. CHAPTER,AFFILIATEDWITH A.F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFED-ERAL LABOR UNION 22671, DISTRICT No. 3 CHAPTER, AFFILIATED WITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 4 CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, MEMPHIS, TENN. CHAPTER, AFFILI-ATED WITH A. F. OF L.In the Matter of THEWESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, NASHVILLE, TENN. CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, KNOXVILLE, TENN. CHAP'T'ER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 5 CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, CHATTANOOGA, TENN. CHAPTER, AFFILI-ATED WITH A. F. of L.38 N. L.R. B, No. 105a.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, LOUISVILLE, Ky. CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERNUNION TELEGRAPHCOMPANYand'FEDERAL LABOR UNION22671,DISTRICTNo. 2 CHAPTER, AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, ATLANTA, GEORGIA CHAPTER, AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, SAVANNAH, GA. CHAPTER,_ AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, MOBILE, ALA. CHAPTER, AFFILIATEDti rITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCELEGRAPHEMPLOYEES' FEDERAL LABOR UNION 22671, TAMPA, FLOR-IDA, CHAPTER, AFFILIATED WITH A. F. OF L.Cases Nos. R-3173 to R-3189, inclusive, respectively, and R-3310AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 19142On January 24, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Board, having been advised by theRegional Director that a longer period in winch to hold the election isnecessary, hereby amends its Direction of Election by striking there-from the words "but not later than thirty (30) days from the date ofthis Direction" and substituting therefor the words "but not later thansixty (60) days from the date of this Direction."138 N L R B 492